PER CURIAM.
Upon consideration of the Duval County School Board’s response to this court’s order of March 3, 2003, the court has determined that the order on appeal is a non-appealable, non-final order. See Amendments to Florida Rules of Appellate Procedure, 780 So.2d 834, 863 (Fla.2000) (noting, in the Committee Note to the 2000 amendments to Florida Rule of Appellate Procedure 9.130, that “[subdivision (a)(3)(C)(iv) allowing review of orders determining ‘the issue of liability in favor of a party seeking affirmative relief was deleted so that such orders are not appealable until the conclu*994sion of the case”). Accordingly, the court lacks jurisdiction, and the appeal is dismissed.
The court treats the Board’s response as invoking the court’s certiorari jurisdiction, and its petition is denied. See generally Brown & Williamson Tobacco Corp. v. Carter, 680 So.2d 546 (Fla.' 1st DCA 1996).
ERVIN, WEBSTER and HAWKES, JJ., concur.